ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 01-073, concluding that DAVID M. GOREN-BERG of CHERRY HILL, who was admitted to the bar of this State in 1991, should be reprimanded for violating RPC 1.3(lack of diligence), RPC 1.4(failure to communicate), RPC 3.3(a)(l)(lack of condor toward a tribunal), RPC 3.4(b)(fairness to opposing counsel) and RPC 8.4(c)(conduct prejudicial to the administration of justice), and good cause appearing;
It is ORDERED that DAVID M. GORENBERG is hereby reprimanded; and it is further
*32ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs incurred in the prosecution of this matter.